DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii et al. (US 2018/0167050; “Yoshii”; reference of record) in view of Kohda (US 2014/0346930; reference of record) and Yoshinori (JP 2009-17454).
Regarding claim 1, Yoshii teaches a resonance device (Figure 2), comprising: 
a first substrate (20) formed of an insulating material (para. [0038]) and having a recess (26) which has an opening in a first main surface (See surfaces of cover 20 in figure 2);
a second substrate (31) bonded to the first main surface and configured to close the opening of the recess (see closed recess 26 in figure 2); and 
a resonator element (10) housed in the recess, wherein 
an inner surface of the recess has a side surface (24), a bottom surface (bottom surface of top portion 21), and a connection surface (inner surface of connection portion 27) connecting the side surface (24) and the bottom surface (bottom surface of top portion 21),
the connection surface is a curved surface (See curved inner surface of connection portion 27 in figure 2),
L1 is a length of the connection surface in a first direction (Y’ in figure 2), and 
L2 is a length in a second direction (X) orthogonal to the first direction (Y’ in figure 2), and 
the first direction (Y’) is a thickness direction of the first substrate (20).
Yoshii fails to teach the insulating material comprising a semiconductor material or a glass material; L1<L2; and wherein the side surface includes a plurality of scallops formed by dry etching.
However, it is well-known to those of ordinary skill in the art to form a cover substrate of a surface mount resonator with a semiconductor material or a glass material. For example, see figure 1 and para. [0102] of Kohda.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the insulating substrate material of Yoshii with a semiconductor material or a glass material because such a modification would have been merely a replacement with a well-known, art recognized functionally equivalent substrate insulating material used in a surface mount resonator.
Furthermore, the Federal Circuit stated that a claimed device is not patentably distinct from a prior art device performing the same operation where the only difference between the prior art device and the claimed device is a recitation of relative dimensions of the claimed device. (Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984)). MPEP § 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative dimensions (in this case the dimensions of the curved connection portion 27) of the resonance device of Yoshii because such a modification would have been merely a design choice that added no patentably distinct subject matter.
Lastly, it is well-known to those of ordinary skill in the art to form a recess of a resonator package with a dry etching process. For example, see Yoshinori “wherein the recess is formed … using … dry etching”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dry etching process to form the recess of Yoshii because such a modification would have been merely implementing a well-known process of forming a recess of a resonator package. Note: scallops are irregularities formed during the dry etching process.
	As for claim 2, Yoshii teaches L3 being a depth of the recess (26).
Yoshii fails to teach wherein 0.02 < L1/L3 < 0.2.
However, the Federal Circuit stated that a claimed device is not patentably distinct from a prior art device performing the same operation where the only difference between the prior art device and the claimed device is a recitation of relative dimensions of the claimed device. (Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984)). MPEP § 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative dimensions (in this case the dimensions of the curved connection portion 27 and recess 26) of the resonance device of Yoshii because such a modification would have been merely a design choice that added no patentably distinct subject matter.
As for claim 3, Yoshii teaches wherein the recess (26) is a rectangle in a plan view (See figure 2),
the side surface includes an end corresponding to a vertex of the rectangle (see the corner of the rectangle in figure 2), and,
D1 is a distance between a boundary of the side surface and the connection surface and the bottom surface at the end (Due to the similarities between the structures of Yoshii and the instant application, similar dimensions can be labeled in both structures.), and
D2 is a distance between the boundary and the bottom surface at a center portion of the side surface (Due to the similarities between the structures of Yoshii and the instant application, similar dimensions can be labeled in both structures.).
Yoshii fails to teach wherein D1 > D2.
However, the Federal Circuit stated that a claimed device is not patentably distinct from a prior art device performing the same operation where the only difference between the prior art device and the claimed device is a recitation of relative dimensions of the claimed device. (Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984)). MPEP § 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative dimensions (in this case the dimensions of the curved connection portion 27) of the resonance device of Yoshii because such a modification would have been merely a design choice that added no patentably distinct subject matter.
As for claim 4, Yoshii teaches wherein a boundary of the side surface (24) and the connection surface (inner surface of connection portion 27) is closer (see structure of figure 2) to the bottom surface (bottom surface of top portion 21) than is the resonator element (10).
As for claim 5, Yoshii teaches wherein the first substrate (20) includes:
a second main surface (top, outside of 20) in a front-back relation with the first main surface;
an outer peripheral surface (25) connecting the first main surface and the second main surface; and
an inclined surface (outer surface of 27) located between the second main surface and the outer peripheral surface and inclined with respect to the second main surface and the outer peripheral surface.
As for claim 6, Yoshii teaches wherein the recess (26) is a rectangle in a plan view (See figure 2),
the side surface includes an end corresponding to a vertex of the rectangle (see the corner of the rectangle in figure 2),
r1 is a curvature radius of the connection surface at a first end at a side surface side (Due to the similarities between the structures of Yoshii and the instant application, similar dimensions can be labeled in both structures.), 
r2 is a curvature radius of the connection surface at a second end at a bottom surface side (Due to the similarities between the structures of Yoshii and the instant application, similar dimensions can be labeled in both structures.), and
the connection surface between the first end and the second end is a continuous curved surface (See continuous curved surface of portion 27 in figure 2).
Yoshii fails to teach 1 µm < r1 < 10 µm; and 2 x 105 µm < r2 < 3 x 105 µm.
However, the Federal Circuit stated that a claimed device is not patentably distinct from a prior art device performing the same operation where the only difference between the prior art device and the claimed device is a recitation of relative dimensions of the claimed device. (Gardner v. TEC Syst., Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984)). MPEP § 2144.04 (IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative dimensions (in this case the dimensions of the curved connection portion 27) of the resonance device of Yoshii because such a modification would have been merely a design choice that added no patentably distinct subject matter.
As for claim 8, Yoshii teaches an oscillator, comprising: the resonance device according to claim 1; and an oscillation circuit electrically coupled to the resonator element and configured to oscillate the resonator element (See para. [0003]. This is the inherent structure of a basic resonator-based oscillator.).
Regarding claim 9, Yoshii teaches a resonance module, comprising: the resonance device according to claim 1; a module component on which the resonance device is mounted; and a molding material covering the resonance device (See figure 9 and para. [0066]-[0068]).
Regarding claims 10 and 11, Yoshii teaches the oscillator according to claim 8, as detailed above, but fails to teach an electronic device and a vehicle, comprising: an arithmetic processing circuit operating based on an oscillation signal output from the oscillator.
However, it is well-known to those of ordinary skill in the art to apply resonator-based oscillators to electronic devices and vehicles comprising arithmetic processors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the resonator-based oscillator of Yoshii in an electronic device and a vehicle comprising an arithmetic processor because such a modification would have been merely implementing well-known applications of resonator-based oscillators.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Yoshii, fails to teach:
“wherein the curvature radius r1 is larger than a curvature radius of the scallop.”, as set forth in claim 7.

Conclusion
The prior art made of record and not relied upon teaches scallops being formed during dry etching processes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        September 6, 2022